DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/05/2022 has been entered.
 
Response to Arguments
Applicant’s amendments and arguments filed 7/05/2022 with respect to the claim objections have been fully considered and are persuasive. The objection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 7/05/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.

Response to Amendment
Claim(s) 1, 5-10, 14-16, and 19-25 was/were originally pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Furqan Nanji on 7/29/2022.

The application has been amended as follows:
Claim 1:
A method for detecting wheeze from an audio respiratory signal, the method comprising: 
capturing the audio respiratory signal generated by a subject using a microphone; 
recognizing a plurality of breath cycles and a plurality of breath phases from the audio respiratory signal; 
detecting wheezing from the plurality of breath cycles and the plurality of breath phases, wherein the detecting comprises: 
analyzing a block of interest in the audio respiratory signal, wherein the block of interest comprises a plurality of frames; 
calculating an auto-correlation function (ACF) for each frame in the block of interest; 
determining a maximum value of the ACF calculated for each frame in the block of interest;
analyzing the maximum value to detect if wheezing is present in the block of interest, wherein the analyzing comprises determining if the maximum value is greater than a first predetermined threshold, wherein the first predetermined threshold is based on an empirically determined value; 
responsive to a determination that the maximum value is less than the first predetermined threshold but above a second predetermined threshold, categorizing the block of interest as associated with tension in the subject; and
responsive to a determination that the maximum value is greater than the first predetermined threshold, categorizing the block of interest as associated with wheezing in the subject.


Claim 10:
A non-transitory computer-readable storage medium having stored thereon, computer executable instructions that, if executed by a computer system cause the computer system to perform a method for detecting wheeze from an audio respiratory signal, the method comprising: 
capturing the audio respiratory signal generated by a subject using a microphone; recognizing a plurality of breath cycles and a plurality of breath phases from the audio respiratory signal; 
detecting wheezing from the plurality of breath cycles and the plurality of breath phases, wherein the detecting comprises: 
analyzing a block of interest in the audio respiratory signal, wherein the block of interest comprises a plurality of frames; 
calculating an auto-correlation function (ACF) for each frame in the block of interest; 
determining a maximum value of the ACF calculated for each frame in the block of interest; and 
analyzing the maximum value to detect if wheezing is present in the block of interest, wherein the analyzing comprises determining if the maximum value is greater than a first predetermined threshold, wherein the first predetermined threshold is based on an empirically determined value; 
responsive to a determination that the maximum value is less than the first predetermined threshold but above a second predetermined threshold, categorizing the block of interest as associated with tension in the subject; and
responsive to a determination that the maximum value is greater than the first predetermined threshold, categorizing the block of interest as associated with wheezing in the subject.


Claim 16: 
A system for detecting wheeze from an audio respiratory signal, the system comprising: 
a spirometer comprising a first microphone, wherein the first microphone is operable to capture the audio respiratory signal from a subject; 
a memory coupled to the spirometer and operable to store the audio respiratory signal, wherein the memory further comprises an application for detecting wheeze and crackle from a breathing session stored therein; and 
a processor coupled to said memory and said spirometer, the processor configured to operate in accordance with said application to: 
recognize a plurality of breath cycles and a plurality of breath phases from the audio respiratory signal; 
detect wheezing from the plurality of breath cycles and the plurality of breath phases, wherein the detect wheezing is performed by the process which is configured to: 
analyze a block of interest in the audio respiratory signal, wherein the block of interest comprises a plurality of frames; 
BRTH-0004.USP1 P1Page 5 Examiner: PortilloApplication No. 16/196,946Group Art Unit: 3791calculate an auto-correlation function (ACF) for each frame in the block of interest; 
determine a maximum value of the ACF calculated for each frame in the block of interest;
analyze the maximum value to detect if wheezing is present in the block of interest, wherein to analyze the maximum value, the processor is further configured to determine if the maximum value is greater than a first predetermined threshold, wherein the first predetermined threshold is based on an empirically determined value; 
responsive to a determination that the maximum value is less than the first predetermined threshold but above a second predetermined threshold, categorizing the block of interest as associated with tension in the subject; and
responsive to a determination that the maximum value is greater than the first predetermined threshold, categorizing the block of interest as associated with wheezing in the subject.


Allowable Subject Matter
Claim(s) 1, 5-10, 14-16, and 19-25 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a system and method for detecting wheeze from an audio respiratory signal comprising capturing an audio respiratory signal by a microphone, recognizing breath cycles and breath phases from the audio respiratory signal, and detecting wheezing in the breath cycles and breath phases by analyzing a block of interest in the audio respiratory signal, the block of interest comprising a plurality of frames, calculating an auto-correlation function for each frame in the block of interest, analyzing the maximum value to detect if wheezing is present by determining if the maximum value is greater than empirically-based, predetermined first threshold, and detecting if tension is present by determining if the maximum value is below the first threshold but above a second predetermined threshold. 
The closest prior art of record is Ikeda (WO 2013/089073) in view of Meyer et al (US 2008/0051669) (“Meyer”) and further in view of Wisniewski et al (""Tonality detection methods for wheezes recognition system." 2012 19th International Conference on Systems, Signals and Image Processing (IWSSIP). IEEE, 2012.) (“Wisniewski”) and further in view of Endo et al (US 2015/0209000) (“Endo”) and further in view of Druzgalski, Christopher Krzysztof. Techniques of cumulative quantitative characterization of the thorax using audiosonic methods. The Ohio State University, 1978.
Ikeda teaches a breath sound analyzer comprising capturing audio respiratory signal, recognizing a plurality of breath cycles and breath phases, analyzing frames in the audio respiratory signal, calculating an auto-correlation function for each frame in the block of interest, determining maximum values of the auto-correlation function for each frame in the block of interest, and analyzing the maximum value to evaluate sounds.
Meyer evaluates physiological data and further teaches that an autocorrelation function’s global maxima after a first minima can characterize a specific condition, that a block of interest comprises a plurality of frames, wherein the analyzing comprises determining if the maximum value is greater than a predetermined threshold, and the predetermined threshold being based on empirically determined values.
Wisniewski teaches that an autocorrelation function of wheeze reflects a periodic nature with a characteristic maximum value after a minimum value when compared to a normal breath.
Endo teaches that airway restrictions can be characterized by different degrees.
Druzgalski teaches that autocorrelation values may be specific to different airway conditions.

Yet their combined efforts do not fairly teach or suggest that a determination that the maximum value of the auto-correlation function is less than the first predetermined threshold but above a second predetermined threshold, categorizing the block of interest as associated with tension in the subject. Endo’s different degrees of airway restriction are not tied to auto-correlation. And Druzgalski highlights different auto-correlation functions, but does not teach airway tension or wheezing exhibiting special auto-correlation functions. Nor does Druzgalski teach the maximum value of auto-correlation being applied in a specific way.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791